                                                                     FILED IN OP~, COURT          ...--
                                                                     ON        l fl S;: S &..:.~
                                                                           I·\ ~
                                                                          Peter A. Moore, Jr., Clerk
                                                                          US District Court
                                                                          Eastem District of NC
                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION
                          NO. 5:17-CR-00345-FL


UNITED STATES OF AMERICA

             v.

HILLARY CHEYENNE CARVER


                               ORDER OF FORFEITURE

      WHEREAS,      pursuant to the entry of a plea of guilty by the

defendant,    on April 12,       2018 to violations of 18 U.S.C.                 §   924

(c) (1) (A) (ii)    and   2,   and   further   evidence      of   record      and      as

presented by the Government,          the Court finds that the following

personal property is hereby forfeitable pursuant to 18 U.S.C.                            §


924 (d) (1) , to wit:

      a.     Hipoint,     Model 4095,    .40 caliber rifle bearing Serial

Number H69572, and

      b.     Any accompanying ammunition;

     AND WHEREAS, by virtue of said finding, the United States is

now entitled to possession of said personal property, pursuant to

Fed. R. Crim. P. 3 2. 2 (b) ( 3) ;

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.     That based upon the Guilty Plea as to the defendant, the

United     States   is    hereby authorized     to   seize    the   above-stated

                                        1
personal property, and it is hereby forfeited to the United States

for disposition in accordance with the law, including destruction,

as allowed by Fed.      R.   Crim.    P.       32 .2 (b) (3).   In accordance with

Fed. R. Crim.   P.   32 .2 (b) (4) (A),    this Order shall become final as

to the defendant at sentencing.

     2.   That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).

     The Clerk is hereby directed to send copies of this Order

to all counsel of record.

     SO ORDERED.     This <(SJ-      day of       JV~            I   2018.




                              ~                     WOO<;?FLANAGAN
                                      United States District Judge




                                           2
